Citation Nr: 1103110	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-17 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for a 
gastrointestinal disability for the period since October 1, 2007.

2.  Entitlement to a rating in excess of 60 percent for a 
gastrointestinal disability.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to August 
1956 and from September 1960 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted a 60 percent rating for a service-connected 
gastrointestinal disability (hiatal hernia with acid reflux), 
effective June 6, 2005, a June 2006 rating decision that denied 
entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU), and February 2007 and July 
2007 rating decisions, which respectively proposed that the 
Veteran's gastrointestinal disability rating be reduced from 60 
percent to 30 percent and then implemented that rating reduction, 
effective October 1, 2007.

At the outset, the Board observes that the RO framed the 
Veteran's gastrointestinal disability claim as a single issue of 
entitlement to a rating in excess of 60 percent for a hiatal 
hernia with acid reflux.  However, after the Veteran filed his 
claim for an increased rating on October 6, 2006, the RO 
determined that the Veteran's gastrointestinal disability had 
improved and reduced the rating for that disability from 60 to 30 
percent, effective October 1, 2007.  Therefore, the Board finds 
that the Veteran's appeal is most accurately characterized as 
presenting separate issues of entitlement to restoration of a 60 
percent disability rating for the period since October 1, 2007, 
and a rating in excess of 60 percent at any time throughout the 
pendency of the appeal.

As a final introductory matter, the Board notes that, in the May 
2008 Form 9 perfecting his appeal for a gastrointestinal 
disability, the Veteran also expressed disagreement with the 
rating assigned for his service-connected rheumatoid arthritis.  
In this regard, the Board observes that the RO previously denied 
a compensable rating for rheumatoid arthritis in a February 2007 
rating decision, which the Veteran did not timely appeal.  
Accordingly, the Board construes the Veteran's May 2008 statement 
as a new claim for a compensable rating for that disability, 
rather than a notice of disagreement.  Additionally, the Veteran 
now contends that he suffers from fibromyalgia, which has 
"joined forces" with his rheumatoid arthritis.  The Board 
interprets that contention as an implicit claim for service 
connection for fibromyalgia, to include as secondary to his 
service-connected arthritis.  See Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009) (the Board is required to consider all 
theories of entitlement raised either by the claimant or by the 
evidence of record).

While the issues of entitlement to an increased rating for 
rheumatoid arthritis and service connection for 
fibromyalgia have been raised by the record, they has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ). Therefore, the Board does not have jurisdiction 
over those issues, and they are referred to the AOJ for 
appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for a 
gastrointestinal disability and a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected gastrointestinal disability 
was rated 60 percent disabling for less than five years when the 
RO reduced the rating to 30 percent.

2.  The RO's July 2007 decision reducing the Veteran's 
gastrointestinal disability rating was made without a finding 
that the Veteran's ability to function under the ordinary 
conditions of work and life had actually improved since his prior 
December 2005 VA examination, which formed the basis for the 
award of his 60 percent rating.


CONCLUSION OF LAW

The July 2007 rating decision reducing the Veteran's 
gastrointestinal disability rating from 60 percent to 30 percent 
disabling is void ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

With regard to the issue of the propriety of the reduction of the 
rating for a gastrointestinal disability, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The Board also observes that the 
regulations pertaining to the reduction of evaluations for 
compensation contain their own notification and due process 
requirements.  See 38 C.F.R. § 3.105(e).  For this reason, the 
Board concludes that the VCAA does not apply to the claim 
discussed below regarding the propriety of a reduction from 60 
percent to 30 percent for a gastrointestinal disability.  
However, as noted, since the appeal for restoration is granted, 
further discussion of compliance with the procedures in 38 C.F.R. 
§ 3.105(e) and subsequent subsections is not required.

Propriety of Reduction

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Where a reduction in rating of a service-connected disability is 
considered warranted and the lower rating would result in a 
reduction or discontinuance of compensation payments currently 
being made, rating action will be taken.  The reduction will be 
made effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The Veteran will 
be notified and given 60 days to present additional evidence.  38 
C.F.R. § 3.105(e) (2010).

According to the applicable criteria, for those evaluations which 
have been in effect for five years or more, the RO is to ensure 
the greatest degree of stability of disability evaluations 
possible.  This means that those illnesses or disabilities 
subject to temporary or episodic improvement are not to be 
reduced on the results of any one examination, except in those 
cases where all of the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  38 
C.F.R. § 3.344(a).  However, those provisions do not apply to 
ratings that have been in effect for less than five years, as in 
this case.  Such disabilities are not considered to be 
stabilized, and are thus subject to improvement.  Reexamination 
disclosing improvement in those disabilities will warrant a 
reduction in rating.  38 C.F.R. § 3.344(c) (2010). 

In this case, the Veteran's 60 percent rating was in effect from 
June 6, 2005, to September 30, 2007, a period of approximately 27 
months.  Therefore, the provisions of 38 C.F.R. § 3.344(a) do not 
apply in this case, and the evaluation can be reduced on 
reexamination demonstrating improvement in the disability.  
38 C.F.R. § 3.344(c).

Nevertheless, in any disability rating-reduction case, regardless 
of whether the rating has been in effect for five years or more, 
certain general regulations need to be considered.  Specifically, 
it is necessary to ascertain, based upon a review of the entire 
recorded history of the condition, whether the evidence reflects 
an actual change in disability and whether examination reports 
reflecting change are based upon thorough examinations.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  Brown 
v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.13; 38 C.F.R. § 3.344(c) (authorizing reduction of a rating in 
effect for less than five years on the basis of examination 
disclosing improvement).  Moreover, if the examination report 
used to assess a Veteran's disability contains insufficient 
detail or is not supported by the pertinent evidence of record, 
it must be returned as inadequate for rating purposes.  38 C.F.R. 
§ 4.2.

Pursuant to VA's Schedule for Rating Disabilities, the RO 
initially ascertained the severity of the Veteran's 
gastrointestinal disability under Diagnostic Code (DC) 7346, 
which contemplates hiatal hernias.  38 C.F.R. § 4.114, DC 7346.  
Under that diagnostic code, a 30 percent rating is assigned based 
on manifestations of persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of considerable 
impairment of health.  A maximum 60 percent rating is warranted 
for symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  

The record reflects that, in June 2005, the Veteran filed a claim 
for a higher rating for his service-connected gastrointestinal 
disability, which was then rated as 30 percent disabling.  He was 
afforded a December 2005 VA examination that yielded complaints 
and clinical findings of severe reflux, heart burn, epigastric 
burning, esophageal stricture, and significant weight loss, which 
were all associated with his service-connected disability.  On 
the basis of that VA examination report, and the Veteran's 
private medical records showing treatment for severe 
gastroesophageal reflux disease, the RO issued a January 2006 
rating decision assigning a 60 percent rating for the Veteran's 
gastrointestinal disability, effective June 6, 2005, the date he 
had submitted his increased rating claim.

In an October 2006 statement, the Veteran expressed disagreement 
with the 60 percent rating assigned for his gastrointestinal 
disability.  He was subsequently afforded another VA examination 
in January 2007 in which he complained that his service-connected 
disability was productive of chronic reflux problems and 
epigastric pain and burning, which "radiated up to the back of 
his throat."  He stated that all of his symptoms were aggravated 
by overeating.  Significantly, the Veteran denied any current 
symptoms of regurgitation, nausea, vomiting, hematemesis, or 
melena.  Nor did he report any material weight loss or other 
symptoms productive of severe health impairment.  

On clinical evaluation, the Veteran exhibited bowel sounds and 
mild tenderness to palpation in the periumbilical area of his 
abdomen.  However, no rebound or hepatosplenomegaly was detected.  
Nor were any abdominal masses shown.  Significantly, the Veteran 
was noted to have an oblique scar, measuring 21 centimeters in 
length and approximately one-half centimeter in width, which was 
a residual of a right upper quadrant abdominal incision.

Based on the results of the clinical evaluation, the January 2007 
VA examiner assessed the Veteran with a hiatal hernia, status 
post surgical intervention.  The examiner also reviewed the 
results of a June 2002 upper gastrointestinal series radiology 
examination and determined that there was no evidence of 
esophageal reflux.  Significantly, however, the January 2007 VA 
examiner did not specifically address whether the Veteran's 
service-connected gastrointestinal disability had improved since 
his December 2005 VA examination and, if so, whether that 
improvement actually reflected improvement in his ability to 
function under the ordinary conditions of life and work.  Brown 
v. Brown, 5 Vet. App. 413, 420-421 (1993); 38 C.F.R. § 4.2.  On 
the contrary, the January 2007 VA examiner made no mention of the 
findings in the December 2005 VA examination report and 
acknowledged that he did not have access to that prior report or 
the other pertinent evidence in the Veteran's claims folder. 

The results of January 2007 VA examination formed the basis for 
the RO's February 2007 proposal to reduce the Veteran's 
gastrointestinal disabling rating from 60 percent to 30 percent.  
Thereafter, the Veteran submitted a June 2007 notice of 
disagreement, protesting that his gastrointestinal symptoms were 
increasing, rather than decreasing, in severity.  In support of 
that contention, he submitted private medical records showing 
that, from February 2007 to June 2007, he had sought regular 
outpatient treatment for chronic reflux, heartburn, indigestion, 
estrosternal burning, and related symptoms associated with his 
service-connected disability.  Those private medical records 
included a copy of a May 2007 Bravo study in which the Veteran 
was shown to have a "very highly significant gastroesophageal 
reflux problem," which his private physician opined would 
persist for the remainder of his life.  

Notwithstanding the additional evidence submitted by the Veteran, 
the RO issued a July 2007 decision implementing the proposed 
rating decrease.  However, while the RO expressly acknowledged 
the Veteran's lay assertions of worsening gastrointestinal 
symptoms, it did not address the newly submitted private clinical 
records showing treatment for those symptoms.  Nor did the RO 
address whether the Veteran's current gastrointestinal symptoms 
had improved since the time of his December 2005 VA examination, 
which had yielded the findings on which the RO had based its 
assignment of the higher 60 percent rating.  Instead, the RO 
appears to have based its decision to reduce the Veteran's 
disability rating primarily on a review of his VA medical 
records, which were negative for any gastrointestinal treatment 
after his January 2007 VA examination.

Based on a careful review of the evidence of record, the Board 
finds that the reduction of the Veteran's 60 percent rating was 
improper.  The Board is mindful that, in implementing the 
proposed rating reduction, the RO weighed the results of the 
Veteran's January 2007 VA examination, which indicated that his 
service-connected gastrointestinal disability no longer met the 
criteria for a 60 percent rating.  However, the RO declined to 
consider other pertinent clinical evidence, which the Veteran had 
submitted to show that his service-connected gastrointestinal 
symptoms were more severe than indicated on his January 2007 VA 
examination.  

Additionally, and most crucially, the RO failed to make a 
specific finding that the Veteran's ability to function under the 
ordinary conditions of work and life had actually improved since 
his prior December 2005 VA examination, which had formed the 
basis for the award of his 60 percent rating.  As noted above, 
the Court of Appeals for Veterans Claims has ruled that, in any 
rating reduction case it must be determined that an improvement 
in a disability has actually occurred with respect to a Veteran's 
ability to function under the ordinary conditions of life and 
work.  See Faust v. West, 13 Vet. App. at 350; see also Brown v. 
Brown, 5 Vet. App. at 421.  In this case, however, no such 
determination was ever made by the January 2007 VA examiner or by 
any other private or VA medical provider.  Consequently, the 
evidence of record was insufficient for the RO to reduce the 
Veteran's disability rating and, thus, that reduction was 
improper.

The law is clear that certain procedures, set forth in Brown and 
Faust, must be followed when a disability rating is reduced.  The 
RO's failure to comply with the requirements renders the 
reduction from 60 percent to 30 percent void ab initio.  See 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992).

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the Court 
explained that where a rating reduction was made without 
observance of law, the erroneous reduction must be vacated and 
the prior rating restored.  Such action is required in the 
instant case.  Accordingly, the previously assigned 60 percent 
rating for the Veteran's service-connected gastrointestinal 
disability is restored as of October 1, 2007.  The appeal is 
allowed to that extent.


ORDER

The reduction of the Veteran's gastrointestinal disability rating 
from 60 percent to 30 percent was not proper, and the appeal for 
restoration of the 60 percent evaluation effective from October 
1, 2007, is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

For the reasons discussed above, the Board has determined that 
the RO's July 2007 reduction of the Veteran's gastrointestinal 
disability rating was improper and has restored his 60 percent 
rating, effective October 1, 2007.  However, the Board's analysis 
does not end there because the Veteran has asserted that a rating 
in excess of 60 percent is warranted for that service-connected 
disability.  For the reasons outlined, below, the Board finds 
that further development is needed prior to a final disposition 
of that increased rating claim.

The pertinent evidence of record up through the time of RO's July 
2007 has been described, above, and need not further be 
discussed.  The record thereafter shows that the Veteran 
underwent a follow-up VA examination in August 2008.  At that 
time, he again complained of chronic reflux, but denied any 
active regurgitation or vomiting since his 1999 hiatal hernia 
operation (laparoscopic Nissen fundoplication and intervention 
for esophageal stricture).  Additionally, the Veteran reported 
that his symptoms included nausea, dysphagia and related 
swallowing complications, as well as tongue soreness.  He added 
that his symptoms were aggravated by spicy foods and ice cream.  

Clinical evaluation was negative for any palpable abdominal 
tenderness, masses, or organosplenomegaly.  Nor were there any 
inguinal masses, hernias, or muscle wall abnormalities.  As on 
the January 2007 examination, scarring was detected on the right 
side of the Veteran's abdomen.  Moreover, as had been the case on 
that prior VA examination, the claims folder was unavailable for 
review and, thus, the August 2008 VA examiner could not consider 
whether the Veteran's gastrointestinal symptoms had improved 
since his December 2005 VA examination.

Following the August 2008 VA examination, the Veteran submitted 
the results of a November 2008 private esophageal motility study, 
which revealed that the gastrointestinal disability was 
productive of dysphagia and a hypomotile esophagus.  In response 
to those findings, a private treating physician recommended that 
the Veteran undergo proton pump inhibitor therapy and additional 
anti-reflux measures.

The Veteran now contends in essence that the symptoms associated 
with his gastrointestinal disability are worse than indicated on 
either his January 2007 or his August 2008 VA examinations.  
Specifically, he asserts that his gastrointestinal symptoms 
include severe nausea and burning and redness in his esophagus, 
throat, and mouth.  Additionally, while the Veteran denies any 
recent history of vomiting, he argues that this is only because 
his 1999 hiatal hernia surgery tightened the valve in his 
esophagus to the extent that he "cannot throw up any longer."  
The Veteran's assertion in this regard is corroborated by a May 
2009 statement from his private treating physician.  In that 
statement, the physician also indicates that the Veteran's 
service-connected gastrointestinal disability is productive of 
significant reflux, chronic pain, and generalized body 
dysesthesia, which require a treatment regimen of prescription 
medication and frequent outpatient therapy.  

In addition to the above manifestations, the Veteran asserts that 
his service-connected disability has been productive of dramatic 
weight loss in recent years.  In this regard, the Board considers 
it significant that, on his most recent VA examination, the 
Veteran was initially assessed as weighing 139 pounds, 
representing a loss of more than 100 pounds relative to his prior 
examination.  That initial weight assessment was later noted to 
constitute a typographical error and revised to show that the 
Veteran weighed 243 pounds.  Nevertheless, as the revision was 
made in pencil and left unsigned, it remains unclear whether it 
was rendered by the August 2008 VA examiner or based on a 
contemporaneous physical examination of the Veteran. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 
69 (1995).  

In this case, the Board recognizes that the Veteran has already 
been afforded VA examinations in January 2007 and August 2008.  
Significantly, however, those examinations were not supported by 
a comprehensive review of his pertinent medical history.  On the 
contrary, neither the January 2007 nor the August 2008 VA 
examiner had access to the Veteran's claims folder.  Thus, 
neither examiner was able to consider the lay statements and 
clinical records that the Veteran submitted to show that his 
service-connected disability had worsened, rather than improved, 
and was productive of generalized health impairment.  Moreover, 
as noted above, the August 2008 VA examination report left open 
the question of whether the Veteran's service-connected 
disability was productive of material weight loss, which is one 
of the criterion that VA must expressly consider in assigning 
ratings under DC 7346.  38 C.F.R. § 4.114, DC 7346.  

For the foregoing reasons, the Board finds that the Veteran's 
January 2007 and August 2008 VA examinations were inadequate for 
rating purposes and that an additional VA examination is needed 
to determine the severity of his service-connected connected 
disability.  In contrast with the January 2007 and July 2008 VA 
examinations, the new examination should include a review of all 
pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 
4.1 (2010) (to ensure a thorough examination and evaluation, the 
Veteran's complaints must be viewed in relation to their 
history).  Moreover, that new VA examination should specifically 
consider what impact, if any, the Veteran's gastrointestinal 
disability has on his activities of daily living, including his 
ability to obtain and maintain employment. 38 C.F.R. § 4.10 
(2010).  

The Board recognizes that the Veteran's gastrointestinal 
disability has been assigned the maximum schedular rating under 
the criteria governing hiatal hernias (DC 7346).  Significantly, 
however, the record also reflects that his service-connected 
disability is associated with esophageal stricture, which is 
rated under DC 7203 (stricture of the esophagus).  38 C.F.R. 
§ 4.114, DC 7203.  Under that diagnostic code, a 30 percent 
rating is warranted when there is moderate stricture of 
esophagus.  A 50 percent rating is assigned when there is severe 
stricture of esophagus, permitting liquids only.  A maximum 80 
percent rating is assigned when there is stricture of esophagus 
that permits passage of liquids only, with marked impairment of 
general health.

Additionally, the Veteran's service-connected disability has been 
shown to be productive of scarring.  Scars not of the head, face, 
or neck, are rated under DCs 7801, 7802, 7803, 7804, and 7805.  
38 C.F.R. § 4.118, DCs 7801-7805.  

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, which are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 square centimeters) are rated 
10 percent disabling.  Scars in an area or areas exceeding 12 
square inches (77 square centimeters) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square inches 
(465 square centimeters) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 square 
centimeters) are rated 40 percent disabling.  Note (1) to DC 7802 
provides that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, which are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 square 
centimeters) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars. Note (1) to DC 7803 provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 10 
percent rating will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 
also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  
38 C.F.R. § 4.118.

Finally, DC 7805 provides that scars are rated based on the 
limitation of function of the part affected.  38 C.F.R. § 4.118, 
DC 7805.  

The Board notes that the rating criteria for scars were recently 
revised.  However, these amended regulations are specifically 
effective for applications for benefits received by the VA on or 
after October 23, 2008, although a claimant may request 
consideration under the amended criteria.  73 Fed. Reg. 52710 
(October 23, 2008).  As the Veteran's claim was filed prior to 
October 23, 2008, and he has not requested consideration under 
the most recently amended regulations, his disability need not be 
considered under that revised rating criteria.

The Veteran is not separately service connected for esophageal 
stricture or scars.  Moreover, those conditions are rated under 
diagnostic codes that are not precluded from being combined with 
DC 7346 under the guidelines for rating diseases of the digestive 
system.  38 C.F.R. §§ 4.14, 4.113 (ratings under DCs 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will 
not be combined with each other; rather, a single rating will be 
assigned under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation).  Further, notwithstanding the provisions regarding 
the avoidance of pyramiding, the Board observes it is possible 
for a Veteran to have separate and distinct manifestations 
attributable to the same disease or injury, which would permit a 
rating under several diagnostic codes.  The critical element 
permitting the assignment of multiple ratings under several 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In light of the foregoing, the Board finds that the diagnostic 
codes governing esophageal stricture and scars not of the head, 
face, or neck, are potentially applicable to the Veteran's 
increased rating claim and that an additional VA examination with 
specific findings responsive to those codes is necessary to fully 
and fairly evaluate the severity of his service connected 
gastrointestinal disability.  38 C.F.R. §§ 4.114, 4.118, DCs 
7206, 7801- 7805 (for claims filed after August 30, 2002, and 
prior to October 23, 2008).  Thereafter, the Veteran's increased 
rating claim should be readjudicated with appropriate 
consideration of all applicable rating criteria.

Additionally, in light of the lay and clinical evidence 
submitted, the Board finds that the Veteran's service-connected 
gastrointestinal disability warrants consideration of an 
extraschedular disability rating.  According to the applicable VA 
regulations, an extraschedular disability rating is warranted 
based upon a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).  On remand, the Veteran should be afforded the 
opportunity to demonstrate exceptional factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  The RO/AMC should then consider whether there 
are any factors that would warrant referral to the Under 
Secretary for Benefits or the Director, VA Compensation and 
Pension Service for assignment of extraschedular rating under the 
provisions of 38 C.F.R. § 3.321.

Next, private medical records appear to be outstanding.  In a 
March 2009 statement, the Veteran's private physician (R.J.G., 
M.D.) indicated that he and another private gastroenterologist 
(P.R., M.D.) were currently treating the Veteran for reflux and 
related gastrointestinal complaints.  However, with the exception 
of the aforementioned November 2008 esophageal motility study, no 
private treatment records dated after June 2007 have yet been 
obtained.  As VA is on notice that other private medical records 
may exist that are relevant to the Veteran's claim, and because 
that claim is already being remanded for additional development 
on other grounds, the Board finds that further efforts should be 
made to obtain any additional private medical records dated from 
July 2007 to the present.  While the Board recognizes that the 
Veteran previously provided a signed authorization for the 
release of his private treatment records in June 2007, it should 
be explained to him that his reauthorization of the release of 
any subsequent records is necessary before those records may be 
obtained.  

Finally, a review of the record reflects that in October 2006, 
the Veteran filed a timely notice of disagreement with respect to 
the RO's June 2006 decision denying his claim for a TDIU rating.  
The Veteran supplemented that notice of disagreement with a 
written statement from his private treating physician indicating 
that he was unemployable due, in part, to his service-connected 
gastrointestinal disability.  However, it does not appear from a 
review of the claims folder that the Veteran has been issued a 
statement of the case with respect to his TDIU claim.  Where a 
notice of disagreement has been timely filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Therefore, the Board finds that a remand is necessary 
for the issuance of a statement of the case.  Moreover, given 
that the Veteran's TDIU claim is based, at least in part, on his 
gastrointestinal symptoms, the Board finds that TDIU claim is 
also inextricably intertwined with his pending claims for an 
increased rating for his service connected gastrointestinal 
disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Accordingly, the Veteran's increased rating claims should be 
adjudicated prior to the issuance of the statement of the case 
with respect to his TDIU claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.) 

1.  Contact the Veteran and request that he 
provide an updated release form (VA Form 21-
4142) authorizing VA to request copies of any 
treatment records from R.J.G., M.D., and P.R., 
M.D., dated after June 2007.  Explain to the 
Veteran that his prior authorization for the 
release of his private medical providers' 
records has expired, and that he will need to 
reauthorize the release of those records in 
order for VA to obtain them.  All attempts to 
secure those records must be documented in the 
claims folder.

2.  Afford the Veteran an opportunity to 
identify any other private providers who have 
treated his service-connected GI disability 
since June 6, 2005.

3.  Obtain VA treatment records from January 
2007 to the present.  VA clinical records 
already associated with the claims file need 
not be duplicated.  

4.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an appropriate specialist to 
determine the current nature and severity of 
his service-connected gastrointestinal 
disability.  The claims folder and copy of 
this Remand must be made available to the 
examiner.  The examiner should review the 
relevant clinical records and statements from 
the Veteran since June 6, 2005, and the 
examination report should reflect that review.  
The VA examiner should provide a rationale for 
all opinions and reconcile them with all 
pertinent evidence of record, including the 
December 2005 VA examination report, showing 
complaints and clinical findings of severe 
reflux, heartburn, epigastric burning, 
esophageal stricture, and weight loss, and the 
reports of his January 2007 and August 2008 VA 
examinations, collectively reflecting symptoms 
associated with hiatal hernia, esophageal 
stricture, and scarring.  The VA examiner 
should also consider the Veteran's post-service 
medical records showing extensive treatment, 
both prior to and after his VA examinations, 
for gastrointestinal symptoms including chronic 
pain, reflux, generalized body dysesthesia, 
nausea, dysphagia, swallowing problems, tongue 
soreness, and a hypomotile esophagus.  The VA 
examiner should also consider the Veteran's lay 
assertions that his gastrointestinal disability 
is more severe than either his January 2007 or 
August 2008 examinations indicated and that it 
has progressively worsened, rather than 
improved, over time.  The examiner should state 
whether of not the Veteran has or should have a 
proton pump and uses or should use a proton 
pump, and should describe the impact of use of 
a proton pump on the Veteran's  industrial 
capability and ability to perform activities of 
daily living, if a proton pump is in use.

Specifically, the VA examiner's opinion should 
address the following: 

a)  Identify all current pathology related to 
the Veteran's esophagus, stomach, and 
intestines.

b)  Specifically state whether his current 
symptoms are productive of pain, vomiting, 
material weight loss and hematemesis, or 
melena with moderate anemia; or other symptom 
combinations productive of severe impairment 
of health.

c)  State whether the Veteran's service-
connected gastrointestinal disability permits 
passage of liquids only, and, if so, whether 
that symptoms is associated with marked 
impairment of general health. 

d)  Note whether the Veteran's 
gastrointestinal disability is productive of 
scarring and specify the size of any scar, 
whether it causes limitation of motion, is 
unstable or painful, and whether it limits 
function.  If limitation of function is 
shown, state what motions or functions are 
limited and to what extent.

e)  Indicate how the Veteran's 
gastrointestinal disability impacts his 
activities of daily living, including his 
ability to obtain and maintain employment.  
38 C.F.R. § 4.10.

f)  Specify whether the Veteran's 
gastrointestinal disability is productive of 
marked interference with employment or 
frequent periods of hospitalization.

5.  Then, readjudicate the Veteran's claim for an 
increased rating for his service-connected 
gastrointestinal disability.  The RO/AMC should 
expressly consider all applicable rating 
criteria, including the diagnostic codes 
pertaining to esophageal stricture, hiatal 
hernia, and scars.  38 C.F.R. §§ 3.344(c), 4.1, 
4.2, 4.10, 4.13, 4.114, 4.118, DCs 7203, 7346, 
7801-7805 (for claims filed after August 30, 
2002, and prior to October 23, 2008).  
Additionally, the RO/AMC should consider whether 
there are any factors that would warrant referral 
to the Under Secretary for Benefits or the 
Director, VA Compensation and Pension Service for 
assignment of extraschedular rating under the 
provisions of 38 C.F.R. § 3.321.  If any aspect 
of the decision remains adverse to the Veteran, 
issue a supplemental statement of the case that 
notifies the Veteran of the applicable rating 
criteria.  Allow the appropriate time for 
response.

6.  Following completion of the above 
development, issue a statement of the case with 
respect to the issue of entitlement to a total 
rating based on individual unemployability due to 
service- connected disabilities.  Inform the 
Veteran of his appeal rights and that he must 
perfect an appeal if he desires appellate review 
of that issue.  Allow the appropriate time for 
response.  Then, if any issue still on appeal 
remains denied, return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


